        Case 2:17-cv-01049-MMB Document 26 Filed 11/14/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  RONALD WATSON                                  CIVIL ACTION

                                v.               NO. 17-1049

  LLOYD INDUSTRIES, INC.


                                      CIVIL JUDGMENT

Before the Honorable Michael M. Baylson:

       AND NOW, this 14th day of November, 2018, in accordance with the verdict of the jury,

       IT IS ORDERED that Judgment be and the same is hereby entered in favor of Plaintiffs

and against Defendants in the amount of $849,960.00.

       The Clerk shall close this case.



                                      BY THE COURT

                                                  /s/ Lori K. DiSanti
                                      ATTEST:
                                                  Lori DiSanti
                                                  Deputy Clerk


O:\CIVIL 17\17-1049 WATSON V LLOYD INDUS\17CV1049 CIVIL JUDGMENT 11142018.DOCX
